             Case 1:20-mc-00039 Document 1 Filed 01/22/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
      Plaintiff,

                        v.                            Civil Action No. 132-227

 THE GREATER NEW YORK FOOD
 PROCESSORS ASSOCIATION, INC.
       Defendant.



                       MOTION OF THE UNITED STATES TO
                   TERMINATE A LEGACY ANTITRUST JUDGMENT

       Plaintiff, United States of America (“United States”), moves to terminate the judgment in

the above-captioned antitrust case pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure. As explained in the accompanying United States’ Memorandum of Law Regarding

Termination of A Legacy Antitrust Judgment, the United States has concluded that because of

age and changed circumstances since its entry, this decades-old judgment no longer serves to

protect competition. The United States gave the public notice and the opportunity to comment

on its intent to seek termination of the judgment in the above-captioned case; it received no

comments opposing termination. For these and other reasons explained in the accompanying

memorandum, the United States requests that this judgment be terminated.
            Case 1:20-mc-00039 Document 1 Filed 01/22/20 Page 2 of 2



                                     Respectfully submitted,



Dated: January 22, 2020              _/s/ Milosz Gudzowski_____
                                     Milosz Gudzowski
                                     Trial Attorney
                                     Antitrust Division
                                     United States Department of Justice
                                     26 Federal Plaza, Suite 3630
                                     New York, NY 10128
                                     Telephone: (212) 824-1343
                                     Facsimile: (212) 335-8023
                                     Email:      milosz.gudzowski@usdoj.gov




                                        2
